Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 11, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (U.S. Pub No. 2016/0087877 A1) in view of Kim et al. (U.S. Pub No. 2018/0146439 A1).


1. Ryu teaches a channel resource allocation method, comprising: establishing, by a first network device, at least two links between the first network device and a second network device, wherein each link supports beamforming data transmission [fig 8, par 0095, 0096, 0098, The base station 105-d-1 may, for example, include multiple base station antennas 755 (e.g., an antenna array) that may facilitate beamforming and directional communications using the directional, first RAT. The base station 105-amay communicate with the core network 745 through the network communications module 740. As illustrated by communication 805 in FIG. 8. When transmitting the control information to the second base station 105-e-2, the first base station 105-e-1 may add supplemental information so that the second base station 105-e-2 can recognize and appropriately act on the control information, and/or so that the UE recognizes that the control information is not related to a wireless connection between the UE and the second base station 105-a-2, the second base station 105-e-2 may forward the response information to the first base station 105-e-1 over the backhaul link 134-b, as illustrated by communication 820]; obtaining, by the first network device, a millimeter-wave radio channel resource between the first network device and the second network device [par 0095, The base station transceiver module(s) 750 may support communications in a first radio frequency spectrum band (e.g., in the millimeter wave frequency spectrum band using a directional, first RAT) and/or a second radio frequency spectrum band]; , first information directly to the second network device via one of the at least two links: and sending, by the first network device, second information directly to the second network device via another one of the least two links [fig 12, par 0108, As shown in FIG. 12, after the first base station 105-i-1 transmits the control information to the second base station 105-i-2 (shown by communication 1205) over backhaul link 134-f and the second base station 105-i-2 forwards the control information to the UE 115-h (shown by communication 1210), the UE 115-h may use additional or alternative beam search sequences 1240 to try and establish a better transmission beam with the first base station 105-i-1]
 	Ryu fail to show dividing the millimeter-wave radio channel resource into a plurality of slots, wherein each slot is used for data transmission on one link, and wherein two adjacent slots correspond to two different links; and transmitting, by 
	In an analogous art Kim show dividing the millimeter-wave radio channel resource into a plurality of slots, wherein each slot is used for data transmission on one link [par 0005, 0195, Namely, the base station may perform the scheduling operation for the terminal in each slot and transmit downlink data. The base station may divide the downlink data to be transmitted into transport blocks (TBs) which is a data processing unit], and wherein two adjacent slots correspond to two different links; and transmitting, by the first network device, data on a corresponding link in the plurality of slots wherein transmitting the data comprises: sending, by the first network device [fig 9, par 0146, Each slot format may be defined using a combination of a symbol 907 for downlink control information (DCI) transmission, a symbol 908 for downlink data transmission, a symbol 909 for guard period (GP) for downlink-uplink shift, a symbol 910 for uplink data transmission, and a symbol 911 for uplink control information transmission
	 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Ryu and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.


2. Ryu and Kim creates the channel resource allocation method according to claim 1, Ryu fail to show wherein the dividing the millimeter-wave radio channel resource 
 	In an analogous art Kim show wherein the dividing the millimeter-wave radio channel resource comprises dividing, by the first network device, the millimeter-wave radio channel resource into the plurality of slots in a time-division duplex (TDD) manner [par 0335, 0420, In LTE, different transmission methods of the synchronization signal are used depending on a time division duplex (TDD) and a FDD. For example, in the TDD subframe structure 3607 determined in units of 15 kHz subcarrier spacing as shown in FIG. 36, the base station may transmit the synchronization block 3606 through continuous OFDM symbols that do not collide with the uplink control channel section].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Ryu and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.



3. Ryu and Kim disclose the channel resource allocation method according to claim 1, wherein transmitting, data further comprises: determining, by the first network device, an optimal link in the at least two links; sending, by the first network device, first information in a slot corresponding to the optimal link, wherein the first information is for performing channel estimation and data monitoring on the optimal link [Ryu, par 0015, The control information may not be able to be transmitted from the first base station to the UE using the directional, first RAT due to the insufficient direct connection in some instances. In various examples, the insufficient direct connection between the first base station and the UE may be due to a lack of data to be transmitted between the first base station and the UE over the directional, first RAT, due to a failure of a previous transmission beam from the first base station]; and sending the second information in a second slot corresponding to a link other than the optimal link, wherein the second information is to maintain transmissibility between the first network device and the second network device [Ryu, par 0016, In some examples, the control information may be transmitted from the first base station to the second base station to conserve power at the first base station. Also, response information may be received from the UE responsive to the transmitted control information, the response information being first transmitted from the UE to the second base station using the second RAT and then forwarded from the second base station to the first base station over a backhaul link. The control information may include one or more of beam search coordination instructions, beam search results, scheduling grants, a channel quality information (CQI) command, a keep-alive message, beam change information, an overload indication related to the first base station]
 	Ryu fail to show sending by the first network device, the data directly to the second network device via the optimal link; and continuing, by the first network device when the optimal link becomes faulty, to send the data directly to the second network device via link other the optimal link
 	Kim show sending by the first network device, the data directly to the second network device via the optimal link; and continuing, by the first network device when the par 0005, 0415, the base station divides time into uplink and downlink resources in the same frequency resource, the base station dynamically determines time resources of uplink and downlink according to the data traffic characteristics required in the uplink and downlink. Therefore, a subframe or slot structure considered for downlink data transmission in the 5G communication system is designed to include a downlink control channel, a downlink data channel, a GAP section, and an uplink control channel in one subframe or slot].
	 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Ryu and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.


6. Ryu and Kim illustrate the channel resource allocation method according to claim 1 wherein the at least two links comprise a first link and a second link, and wherein the channel resource allocation method further: obtaining, by the first network device, reference information of the second network device;  changing, by the first network device based on the reference information, that a first slot to a second slot when the first link is faulty, a-wherein the first slot is allocated to the first link, and wherein the second  corresponds to the second link [Ryu par 0108, Accordingly, the first base station 105-i-1 may transmit control information including a request for additional beam forming training to the UE 115-h via the second base station 105-i-2. A request for additional beam forming may including longer code lengths, different modulations, etc. that seek to improve the signal-to-noise ratio (SNR) of the wireless connection between the first base station 105-i-1 and the UE 115-h. As shown in FIG. 12, after the first base station 105-i-1 transmits the control information to the second base station 105-i-2 (shown by communication 1205) over backhaul link 134-f and the second base station 105-i-2 forwards the control information to the UE 115-h (shown by communication 1210). The UE 115-h may also send response information to the second base station 105-i-2 (shown by communication 1215) for forwarding on to the first base station (shown by communication 1220). The response information may include a confirmation that the UE 115-h will use different beam search sequences lengths in the next available beam search cycle, for example, so that the first base station 105-i-1 can adjust its own beam search settings for the next available beam search cycle]


7. Ryu and Kim create the channel resource allocation method according to claim 1, wherein the-establishing, the at least two links comprises: broadcasting, by the first network device, a first message, wherein the first message comprises capabilities of a plurality of beamforming links supported by the first network device [Ryu, par 0005, 0095, Wireless communication systems are widely deployed to provide various types of communication content such as voice, video, packet data, messaging, broadcast, and soon. The base station 105-d-1 may, for example, include multiple base station antennas 755 (e.g., an antenna array) that may facilitate beam forming and directional communications using the directional, first RAT. The base station 105-a may communicate with the core network 745 through the network communications module 740. The base station 105-d-1 may also communicate with other base stations, such as the base stations 105-d-2, using the base station communications module 730 over, for example, a backhaul link and/or through a link through the core network 745]; receiving, by the first network device, a response message fed back by from the second network device based on the first message [par 0098, Upon receiving the control information from the second base station 105-e-2, the UE 115-d may perform tasks related to the control information, such as collecting channel quality information regarding the first base station 105-e-1 and its associated RAT and sending response information, such as a channel quality report, back to the first base station 105-e-1. The UE 115-d may, however, first send the response information to the second base station 105-e-2 because, for example, the lack of a sufficient direct wireless connection between the first base station 105-e-1 and the UE 115-d]; and establishing, by the first network device, the at least two links between the first network device and the second network device based on the response message [par 0097, The second base station 105 may, for example, use an LTE-based RAT to transmit the received control information to the UE 115-d, and may use one or both of a downlink control or downlink data channel of the LTE-based RAT for transmission of the control information. The response information may be transmitted using the LTE-based RAT associated with the second base station 105-e-2, and may be transmitted over one or both of an uplink control or uplink data channel of the LTE-based RAT].


par 0095, The base station transceiver module(s) 750 may be configured to communicate bi-directionally, via the antenna(s) 755, with one or more UEs or apparatuses described herein. The base station 105-d-1 may, for example, include multiple base station antennas 755 (e.g., an antenna array) that may facilitate beamforming and directional communications using the directional, first RAT], wherein a transmission mechanism between the two or more antenna arrays comprises time division multiplexing, frequency division multiplexing, code division multiplexing, and spatial multiplexing [par 0124, A are commonly referred to as CDMA2000 lx, lx, etc. IS-856 (TIA-856) is commonly referred to as CDMA2000 IxEV-DO, High Rate Packet Data (HRPD), etc. UTRA includes Wideband CDMA (WCDMA) and other variants of CDMA. A TDM A system may implement a radio technology such as Global System for Mobile Communications (GSM). An OFDMA system may implement a radio technology such as Ultra Mobile Broadband (UMB), Evolved UTRA (E-UTRA)].


12. Ryu and Kim convey the channel resource allocation apparatus according to claim 11, Ryu fail to show wherein the: processor-executable instructions, when executed by the processor, further cause the processor to divide the millimeter-wave radio channel resource into the plurality of slots in a time division duplex (TDD) manner.
par 0005, 0415, To achieve a high data transmission rate, the 5G communication system is considered to be implemented in a very high frequency ( mmWave) band (e.g., like 60 GHz band). To relieve a path loss of a radio wave and increase a transfer distance of the radio wave in the very high frequency band, in the 5G communication system.  The TDD means that, when the base station divides time into uplink and downlink resources in the same frequency resource, the base station dynamically determines time resources of uplink and downlink according to the data traffic characteristics required in the uplink and downlink].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Ryu and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.


Claims 4, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (U.S. Pub No. 2016/0087877 A1) in view of Kim et al. (U.S. Pub No. 2018/0146439 A1) in further view of Yu et al. (U.S. Pub No. 2017/0142702 A1).



 	Ryu and Kim fail to show adjusting, by the first network device based on the reference information, a length of a slot allocated to each link.
 	In an analogous art Yu show adjusting, by the first network device based on the reference information, a length of a slot allocated to each link [par 0094, FIG. 6 needs a slight modification, e.g., after CP is added to each symbol, the lengths of slot, subframe and radio frame are all changed]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryu, Joisam, and Yu because this would to provide an in-band duplex communication method.


5. Ryu, Kim, and Yu provide the channel resource allocation method according to claim 4, further comprising using, by the first network device, the reference information to par 0056, Each modulated signal may be sent on a different sub-carrier and may carry control information (e.g., reference signals, control channels, etc.), overhead information, user data, etc. The communication links 125 may transmit bidirectional communications using FDD (e.g., using paired spectrum resources) or TDD operation (e.g., using unpaired spectrum resources). Frame structures for FDD (e.g., frame structure type 1) and TDD (e.g., frame structure type 2) may be defined], wherein the-obtaining the reference information of the second network device comprises: obtaining, by the first network device, the reference information by negotiating with the second network device; or obtaining the reference information using a monitoring result of quality of each link [Ryu, par 0008, 0056, For example, if no direct connection between the first base station and the UE is established using the first RAT, the first base station may find it undesirable to perform a beam search and negotiate a connection with the UE in view of the relatively small amount of control data to be sent to the UE. As other examples, the first base station maybe overloaded with traffic being served to other UEs, an obstacle maybe preventing sufficient beamforming between the first base station and the UE, and so forth. The first base station may, however, be connected to a second base station configured to communicate with the UE using a second RAT, such as a long term evolution (LTE) based RAT. Each communication link 125 may include one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies) modulated according to the various radio technologies described above. Each modulated signal may be sent on a .


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (U.S. Pub No. 2016/0087877 A1) in view of Kim et al. (U.S. Pub No. 2018/0146439 A1) in further view of KIM et al. (U.S. Pub No. 20170026093 A1).

8.  Ryu and Kim conveys the channel resource allocation method according to claim 1, Ryu and Kim  fail to show wherein the second network device comprises at least first virtual terminal device and second virtual terminal device, and wherein establishing the at least two links between the first network device and the second network device comprises^ establishing, by the first network device, a line of sight (LOS) beamforming path between the first network device and the first virtual terminal device; and establishing a non-LOS beamforming path between the first network device and the second virtual terminal device.
 	In an analogous art KIM show wherein the second network device comprises at least first virtual terminal device and second virtual terminal device, and wherein establishing the at least two links between the first network device and the second network device comprises^ establishing, by the first network device, a line of sight (LOS) beamforming path between the first network device and the first virtual terminal device; and establishing a non-LOS beamforming path between the first network device and the second virtual terminal device [par 0206, For example, when array channel thresholds T.sub.Q are divided based on LOS and NLOS in FIG. 5, array 19 may secure LOS channels with terminals 1 and K only, and thus the transmit beamformer 610 may perform transmit beamforming with the two terminals. Also, the transmit beamformer 610 does not transmit a transmit signal to a terminal 2 which is adjacent to an array 19 but does not secure an LOS channel, thereby preventing waste of transmit power].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryu, Kim, and KIM because this provide a terminal-oriented virtual cell based on a selective beamforming of a distributed antenna array.

Claims 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (U.S. Pub No. 2016/0087877 A1) in view of Kim et al. (U.S. Pub No. 2018/0146439 A1) in further view of Gao et al. (U.S. Pub No. 2016/0190686 A1).


10. Ryu and Kim display the channel resource allocation method according to claim 1, Ryu and Kim fail to show further comprising: broadcasting, by the first network device, a second message, wherein the second message comprises a capability for tracing a plurality of beams supported by the first network device; receiving, by the first network device, a response message by from the second network device based on the second message; and tracing, by the first network device, the link based on the response message.
par 0009, a beam tracking training auxiliary sequence unit of a current beam link, a beam tracking training auxiliary sequence unit of a proximate selectable beam link of the current beam link, and a beam tracking training auxiliary sequence unit of a first backup beam link], a response message by from the second network device based on the second message; and tracing, by the first network device, the link based on the response message [abstract, and when it is determined according to a reception detection result of the enhanced beam tracking training auxiliary sequence that it is necessary to switch to a backup beam link, transmitting, by the beam tracking initiator, first link switching information to the beam tracking responder]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryu, Joisam, and GAO because this would provide a beam tracking method, apparatus, and system, so as to ensure rapid discovery and to switch from an optimal link to a backup link in time, or switch from a backup link to an optimal link, thereby effectively improving a throughput of a system link

19. Ryu and Josiam demonstrates the channel resource allocation apparatus according to claim 11, Ryu and Joisam fail to show wherein the processor-executable instructions, when executed by the processor, further cause the processor and 
 	In an analogous art GAO show wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: broadcast a second message, wherein the second message comprises a capability for tracing a plurality of beams supported by the channel resource allocation apparatus[par 0009, a beam tracking training auxiliary sequence unit of a current beam link, a beam tracking training auxiliary sequence unit of a proximate selectable beam link of the current beam link, and a beam tracking training auxiliary sequence unit of a first backup beam link; receive a response message from the second network device based on the second message; and tracing the link based on the response message [abstract, and when it is determined according to a reception detection result of the enhanced beam tracking training auxiliary sequence that it is necessary to switch to a backup beam link, transmitting, by the beam tracking initiator, first link switching information to the beam tracking responder]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryu, Joisam, and GAO because this would provide a beam tracking method, apparatus, and system, so as to ensure rapid discovery and to switch from an optimal link to a backup link in time, or switch from a backup link to an optimal link, thereby effectively improving a throughput of a system link.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (U.S. Pub No. 2016/0087877 A1) in view of Yu et al. (U.S. Pub No. 2017/0142702 A1).

14. Ryu  provide the channel resource allocation apparatus according to claim 11, wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: obtain reference information of the second network device, wherein the reference information comprises at least a signal-to-noise ratio (SNR), at a system layer and an application layer[Ryu par 0108, Accordingly, the first base station 105-i-1 may transmit control information including a request for additional beam forming training to the UE 115-h via the second base station 105-i-2. A request for additional beam forming may including longer code lengths, different modulations, etc. that seek to improve the signal-to-noise ratio (SNR) of the wireless connection between the first base station 105-i-1 and the UE 115-h. As shown in FIG. 12, after the first base station 105-i-1 transmits the control information to the second base station 105-i-2 (shown by communication 1205) over backhaul link 134-f and the second base station 105-i-2 forwards the control information to the UE 115-h (shown by communication 1210)
 	Ryu fail to show adjusting, based on the reference information, a length of a slot allocated to a link such that the processor increases or decreases the length of the slot when the references information indicates that the SNR on the link increases or decreases respectively
, FIG. 6 needs a slight modification, e.g., after CP is added to each symbol, the lengths of slot, subframe and radio frame are all changed)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Ryu and Yu because this would to provide an in-band duplex communication method.

15. Ryu and Yu disclose the channel resource allocation apparatus according to claim 14, wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: obtain the reference information by negotiating with the second network devices or obtain the reference information using a monitoring result of quality of each link[Ryu, par 0008, 0056, For example, if no direct connection between the first base station and the UE is established using the first RAT, the first base station may find it undesirable to perform a beam search and negotiate a connection with the UE in view of the relatively small amount of control data to be sent to the UE. As other examples, the first base station may be overloaded with traffic being served to other UEs, an obstacle maybe preventing sufficient beam forming between the first base station and the UE, and so forth. The first base station may, however, be connected to a second base station configured to communicate with the UE using a second RAT, such as a long term evolution (LTE) based RAT. Each communication link 125 may include one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies) modulated according to the various radio technologies described above. Each modulated signal may be sent on a different sub-carrier and may carry control information (e.g., reference signals, control channels, etc.), overhead information, user data, etc];

16. Ryu and Yu create the channel resource allocation apparatus according to claim 14, wherein the at least two links comprise a first link and a second link, and wherein the processor-executable instructions, when executed by the processor, further cause the processor to comprise determine based on the reference information, that when the first link is faulty, a slot allocated to the first link is changed to a slot corresponding to the second link [Ryu, par 0065, 0098, For example, the control information may relate to wireless communication between the UE 115-a and the first base station 105-a-1 in FIG. 1, and may include, for example, beam search coordination instructions, beam search results, scheduling grants, a channel quality indication (CQI) command, a keep-alive message, beam change information, an overload indication, or a combination thereof. Upon receiving the control information from the second base station 105-e-2, the UE 115-d may perform tasks related to the control information, such as collecting channel quality information regarding the first base station 105-e-1 and its associated RAT and sending response information, such as a channel quality report, back to the first base station 105-e-1].



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (U.S. Pub No. 2016/0087877 A1).

11. Ryu displays a channel resource allocation apparatus comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to: establishing at least two links between the channel resource allocation apparatus and a second network device, wherein each link supports beamforming data transmission[fig 8, par 0095, 0096, 0098, The base station 105-d-1 may, for example, include multiple base station antennas 755 (e.g., an antenna array) that may facilitate beam forming and directional communications using the directional, first RAT. The base station 105-a may communicate with the core network 745 through the network communications module 740. As illustrated by communication 805 in FIG. 8. When transmitting the control information to the second base station 105-e-2, the first base station 105-e-1 may add supplemental information so that the second base station 105-e-2 can recognize and appropriately act on the control information, and/or so that the UE recognizes that the control information is not related to a wireless connection between the UE and the second base station 105-a-2, the second base station 105-e-2 may forward the response information to the first base station 105-e-1 over the backhaul link 134-b, as illustrated by communication 820]; obtaining a millimeter-wave radio channel resource between the channel resource allocation apparatus and the second network device[par 0095, The base station transceiver module(s) 750 may support communications in a first radio frequency spectrum band (e.g., in the millimeter wave frequency spectrum band using a directional, first RAT) and/or a second radio frequency spectrum band]; wherein transmitting the data comprises: sending first information directly to the second network device via one of the at least two links; and sending second information directly to the second network device via another one of the least two links [fig 12, par 0108, As shown in FIG. 12, after the first base station 105-i-1 transmits the control information to the second base station 105-i-2 (shown by communication 1205) over backhaul link 134-f and the second base station 105-i-2 forwards the control information to the UE 115-h (shown by communication 1210), the UE 115-h may use additional or alternative beam search sequences 1240 to try and establish a better transmission beam with the first base station 105-i-1]

13. Ryu discloses the channel resource allocation apparatus according to claim 11, wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: determine an optimal link in the at least two links; send the first information in a first slot corresponding to the optimal link[Ryu, par 0015, The control information may not be able to be transmitted from the first base station to the UE using the directional, first RAT due to the insufficient direct connection in some instances. In various examples, the insufficient direct connection between the first base station and the UE maybe due to a lack of data to be transmitted between the first base station and the UE over the directional, first RAT, due to a failure of a previous transmission beam from the first base station], wherein the first information is for performing channel estimation and data monitoring on the optimal link; and send the second information in a second slot corresponding to a link other than the optimal link, wherein the second information is to maintain a heartbeat  and wherein a length of the second slot is shorter than a length of the first slot [Ryu, par 0016, In some examples, the control information may be transmitted from the first base station to the second base station to conserve power at the first base station. Also, response information may be received from the UE responsive to the transmitted control information, the response information being first transmitted from the UE to the second base station using the second RAT and then forwarded from the second base station to the first base station over a backhaul link. The control information may include one or more of beam search coordination instructions, beam search results, scheduling grants, a channel quality information (CQI) command, a keep-alive message, beam change information, an overload indication related to the first base station].


17. Ryu disclose the channel resource allocation apparatus according to claim 11, wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: broadcast a first message, wherein the first message comprises capabilities of a plurality of beamforming links supported by the channel resource allocation apparatus [Ryu, par 0005, 0095, Wireless communication systems are widely deployed to provide various types of communication content such as voice, video, packet data, messaging, broadcast, and so on. The base station 105-d-1 may, for example, include multiple base station antennas 755 (e.g., an antenna array) that may facilitate beam forming and directional communications using the directional, first RAT. The base station 105-a may communicate with the core network 745 through the network communications module 740. The base station 105-d-1 may also communicate with other base stations, such as the base stations 105-d-2, using the base station communications module 730 over, for example, a backhaul link and/or through a link through the core network 745]; receive a response message from the second network device based on the first message; and establish the at least two links between the channel resource allocation apparatus and the second network device based on the response message[par 0097, The second base station 105 may, for example, use an LTE-based RAT to transmit the received control information to the UE 115-d, and may use one or both of a downlink control or downlink data channel of the LTE-based RAT for transmission of the control information. The response information maybe transmitted using the LTE-based RAT associated with the second base station 105-e-2, and maybe transmitted over one or both of an uplink control or uplink data channel of the LTE-based RAT].

Claim 18, Ryu and Kim disclose the channel resource allocation apparatus according to claim 11, further comprising at least one antenna arrays, and wherein the operations comprise transceiver is configured to: transmitting data using one antenna arrays or transmitting data to the second network device using two or more antenna arrays [Ryu, par 0095, The base station 105-d-1 may, for example, include multiple base station antennas 755 (e.g., an antenna array) that may facilitate beam forming and directional communications using the directional, first RAT. The base station 105-amay communicate with the core network 745 through the network communications module 740. The base station 105-d-1 may also communicate with other base stations, such as the base stations 105-d-2, using the base station communications module 730 over, for example, a backhaul link and/or through a link through the core network 745].


20. Ryu and Kim reveal the channel resource allocation apparatus according to claim 18, wherein a transmission mechanism between the two or more antenna arrays comprises time division multiplexing, frequency division multiplexing, code division multiplexing, and spatial multiplexing [par 0124, A are commonly referred to as CDMA2000 lx, lx, etc. IS-856 (TIA-856) is commonly referred to as CDMA2000 IxEV-DO, High Rate Packet Data (HRPD), etc. UTRA includes Wideband CDMA (WCDMA) and other variants of CDMA. A TDM A system may implement a radio technology such as Global System for Mobile Communications (GSM). An OFDMA system may implement a radio technology such as Ultra Mobile Broadband (UMB), Evolved UTRA (E-UTRA)].



Response to Arguments

In other words, Ryu involves a first base station indirectly transmitting information to a UE via a second base station. To facilitate prosecution, claim 1 has been amended to clarify that the method involves a first network device “sending.. .first information directly to the second network device via one of the at least two links; and sending... second information directly to the second network device via another one of the least two links.” Unlike claim 1, Ryu does not contemplate such aspects. Josiam is relied upon as disclosing aspects not taught by Ryu, but Josiam otherwise fails to cure the deficiencies of Ryu.

The examiner respectfully disagrees in Ryu shows two links between two network devices in fig 12, par 0108, As shown in FIG. 12, after the first base station 105-i-1 transmits the control information to the second base station 105-i-2 (shown by communication 1205) over backhaul link 134-f], The paragraph and figure 12 shows base station 105-i-2 having a direct communication to base station 105-i-1 via links 1205 and 1220.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        				
					/SYED ALI/                                                      Primary Examiner, Art Unit 2468